 Case 1:19-cv-00031-JTN-ESC ECF No. 40 filed 09/12/19 PageID.525 Page 1 of 5



                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION


 DENNIS AKAAZUA,

        Plaintiff,
                                                                      Case No. 1:19-cv-31
 v.
                                                                      HON. JANET T. NEFF
 WALKER NOVAK LEGAL GROUP, LLC, et
 al.,

        Defendants.
 ____________________________/


                                    OPINION AND ORDER

       This matter is before the Court on Plaintiff’s objections to three Reports and

Recommendations of the Magistrate Judge. In accordance with 28 U.S.C. § 636(b)(1) and FED.

R. CIV. P. 72(b)(3), the Court has performed de novo consideration of those portions of the Reports

and Recommendations to which objections have been made. The Court denies the objections and

issues this Opinion and Order.

       Plaintiff, proceeding pro se, initiated this case in state court in December 2018, alleging

violations of the federal Truth in Lending Act, as well as various state law provisions, arising from

the foreclosure and pending sale of certain real property. Plaintiff named the following seven

defendants: Walker Novak Legal Group, LLC (Walker); Home Loan Corporation; Imperial Valley

Properties LLC (Imperial); Bucher & Cameron, LLP (Bucher & Cameron); Mortgage Electronic

Registration Systems, Inc. (MERS); All State Mortgage; and TM Property Solutions, LLC. On

January 14, 2019, Defendant MERS removed the action to this Court (ECF No. 1), indicating it

had obtained consent to removal by Walker, Imperial, and Bucher & Cameron, the only co-
 Case 1:19-cv-00031-JTN-ESC ECF No. 40 filed 09/12/19 PageID.526 Page 2 of 5



Defendants whom Plaintiff had served to date (id. at PageID.2). On January 22, 2019, Defendant

Imperial filed a motion to dismiss (ECF No. 9), Defendants Bucher & Cameron and Walker jointly

filed a motion to dismiss (ECF No. 10), and Defendant MERS filed a motion to dismiss (ECF No.

11). The matter was referred to the Magistrate Judge.

        On March 6, 2019, the Magistrate Judge issued a Report and Recommendation (R&R)

(ECF No. 21), recommending that the motions to dismiss filed by Defendants Imperial and MERS

be granted. The Magistrate Judge reasoned that dismissal was appropriate because Plaintiff failed

to respond to either motion (id. at PageID.426). Plaintiff filed an objection to the Report and

Recommendation (ECF No. 23), representing that the weather prevented him from filing timely

responses to Defendants’ motions to dismiss (id. at PageID.436-437). The Court finds Plaintiff’s

objection unavailing and will approve and adopt the Magistrate Judge’s Report and

Recommendation (ECF No. 21) as the Opinion of the Court.

        On June 21, 2019, the Magistrate Judge issued a second Report and Recommendation (ECF

No. 35). The Magistrate Judge recommended that Plaintiff’s Motion to Remand (ECF No. 18) be

denied as his jurisdictional argument was “frivolous” (id. at PageID.508). The Magistrate Judge

recommended that Plaintiff’s motions to strike Defendants Bucher & Cameron and Walker’s

motion to dismiss (ECF Nos. 14 & 16) also be denied as “frivolous,” although the Magistrate Judge

considered the motions to strike as “responses” to Defendants Bucher & Cameron and Walker’s

motion to dismiss (R&R, ECF No. 35 at PageID.508). The Magistrate Judge recommended that

Defendants Bucher & Cameron and Walker’s motion to dismiss be granted, concluding that

Plaintiff failed to state a plausible claim for relief against either Defendant (id. at PageID.508-

509).




                                                2
 Case 1:19-cv-00031-JTN-ESC ECF No. 40 filed 09/12/19 PageID.527 Page 3 of 5



       In his July 3, 2019 objections (ECF No. 36), Plaintiff did not object to the Magistrate

Judge’s resolution of his Motions to Strike or the Magistrate Judge’s analysis of his claims against

Defendants Bucher & Cameron and Walker. Plaintiff merely reiterates the jurisdictional argument

he made in his motion to remand, without demonstrating any factual or legal error in the Magistrate

Judge’s analysis or conclusion. Accordingly, this Court will also approve and adopt the Magistrate

Judge’s Report and Recommendation (ECF No. 35) as the Opinion of the Court.

       Last, on August 26, 2019, Plaintiff filed objections to the Magistrate Judge’s third Report

and Recommendation (ECF No. 37), which recommends dismissal of the three unserved entities:

Home Loan Corporation, All State Mortgage and TM Property Solutions, LLC. Plaintiff asserts

that he served all three entities on February 3, 2019 and that his proof of service is “missing on the

Docket entries” (ECF No. 38 at PageID.519).           Plaintiff “requests an explanation on such

negligence” (id.).   Plaintiff amended his objection on August 27, 2019 to clarify that the

“negligence [was] allegedly inflicted by the recording State clerk(s)” (ECF No. 39 at PageID.523).

Plaintiff does not attach to his objection or his amended objection any copies of documents

demonstrating service before removal of this case on January 14, 2019; on February 3, 2019; or

any date. Further, as noted by the Magistrate Judge (R&R, ECF No. 37 at PageID.516), Plaintiff

did not request an extension of time to effect service on these entities, nor does the Court discern

good cause to grant any such extension. Plaintiff’s objection is unavailing, and the Court will

therefore approve and adopt the Magistrate Judge’s Report and Recommendation (ECF No. 37) as

the Opinion of the Court.

       Because this Opinion and Order resolves all pending claims, Plaintiff’s objections to

various discovery matters (ECF Nos. 22, 33 & 34) will be denied as moot and a Judgment will

enter. See FED. R. CIV. P. 58.



                                                  3
 Case 1:19-cv-00031-JTN-ESC ECF No. 40 filed 09/12/19 PageID.528 Page 4 of 5



      Therefore:

      IT IS HEREBY ORDERED that the Objections (ECF No. 23) are DENIED and the

Report and Recommendation of the Magistrate Judge (ECF No. 21) is APPROVED and

ADOPTED as the Opinion of the Court.

      IT IS FURTHER ORDERED that Defendant Imperial Valley Properties LLC’s Motion

to Dismiss (ECF No. 9) is GRANTED for the reasons stated in the Report and Recommendation

(ECF No. 21).

      IT IS FURTHER ORDERED that Defendant Mortgage Electronic Registration Systems,

Inc.’s Motion to Dismiss (ECF No. 11) is GRANTED for the reasons stated in the Report and

Recommendation (ECF No. 21).

      IT IS FURTHER ORDERED that the Objections (ECF No. 36) are DENIED and the

Report and Recommendation of the Magistrate Judge (ECF No. 35) is APPROVED and

ADOPTED as the Opinion of the Court.

      IT IS FURTHER ORDERED that Plaintiff’s motions to strike (ECF Nos. 14 & 16) are

DENIED for the reasons stated in the Report and Recommendation (ECF No. 35).

      IT IS FURTHER ORDERED that Plaintiff’s Motion to Remand (ECF No. 18) is

DENIED for the reasons stated in the Report and Recommendation (ECF No. 35).

      IT IS FURTHER ORDERED that Defendants Bucher & Cameron, LLP and Walker

Novak Legal Group, LLC’s motion to dismiss (ECF No. 10) is GRANTED for the reasons stated

in the Report and Recommendation (ECF No. 35).

      IT IS FURTHER ORDERED that the Objections (ECF Nos. 38 & 39) are DENIED and

the Report and Recommendation of the Magistrate Judge (ECF No. 37) is APPROVED and

ADOPTED as the Opinion of the Court.



                                            4
 Case 1:19-cv-00031-JTN-ESC ECF No. 40 filed 09/12/19 PageID.529 Page 5 of 5



      IT IS FURTHER ORDERED that Plaintiff’s Objections (ECF Nos. 22, 33 & 34) are

DENIED AS MOOT.



Dated: September 12, 2019                            /s/ Janet T. Neff
                                                  JANET T. NEFF
                                                  United States District Judge




                                        5
